Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 were previously pending and subject to a non-final Office Action having a notification date of October 19, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on January 19, 2021 (the “Amendment”) amending claims 1, 3, 6, and 10 and canceling claims 2 and 9.  The present Final Office Action addresses pending claims 1, 3-8 and 10 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new double patenting rejections and rejections under 35 USC 103 that are presented herein.  Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Double Patenting Claim Rejections
As Applicant has not explained why the rejections are not applicable, these rejections are maintained.  The Examiner notes that the rejection of claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 in view of claims 1, 2, 3, 4, 5, 6, 1, 7, and 1, respectively, of U.S. Patent No. 10,692,605 was not in error as claim 7 and 9 of the present application are both found in claim 1 of the ‘605 patent (note how claims 7 and 9 in the above list of claims from the present application both map to claim 1 of the ‘605 patent).  Similar reasoning also applies to Applicant’s concern with another of the double patenting rejections.  To avoid confusion, the Examiner has not attempted to map particular claims in the below rejection and has just presented a list of the claims involved in the rejection.  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Starting at page 8 of the Amendment, Applicant takes the position that the Examiner has excluded consideration of the limitations directed to the abstract idea from the practical application analysis.  The Examiner disagrees.  On page 17 of the non-final Office Action, it is specifically stated “For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.”  The Examiner made similar assertions on pages 17-18 of the non-final Office Action.  To reach this conclusion, the limitations directed to the at least one abstract idea were necessarily considered.
At pages 8-9 of the Amendment, Applicant then takes the position that the claims are allowable because they utilize machine learning.  The Examiner disagrees and is unaware of any statutes, regulations, or case law stipulating that inclusion of machine learning necessarily renders claims allowable.
Applicant then takes the position that the limitations directed to tuning and applying the model provide a practical application of the at least one abstract idea recited in the claims.  The 
In relation to Applicant’s position that claim 1 is patentable over the prior art which thus provides evidence of “significantly more,” the Examiner disagrees in view of the new grounds of rejection under 35 USC 103 set forth herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
As set forth above, Applicant’s position that the claims are patentable over the prior art is moot in view of the new grounds of rejection under 35 USC 103 set forth herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, and 7 of U.S. Patent No. 10,692,605 (“the reference patent”) in view of U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For reference, the Examiner provides the following chart illustrating present independent claim 1 and independent claim 1 of the reference patent:

Present Claim 1
Reference Claim 1
     A computer-implemented method comprising:
     


     obtaining, by one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition; 
     segmenting, by the one or more processors, the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
     performing, by the one or more processors, a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors, common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients; 
     




















     determining, by the one or more processors, a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
     generating, by the one or more processors, a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold;
     testing, by the one or more processors, the predictive model, by applying the coefficients to calculate features to use for the holdout group; 
     tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components, wherein the tuning comprises machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features, wherein the predictive model utilizes the common features to determine a binary outcome for an individual; 
 obtaining, by the one or more processors, new raw data comprising a 12-mer peptide library of a given individual; and 
     applying, by the one or more processors, the predictive model to the new raw data to determine the binary outcome for the given individual.
A computer program product comprising: a computer readable storage medium readable by a processor and storing instructions for execution by one or more processors for performing a method comprising: 
     obtaining, by the one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition; 
     segmenting, by the one or more processors, the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
     performing, by the one or more processors, a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors, common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients, wherein performing a principal component analysis on the remaining groups comprises: generating, by the one or more processors, sets of training data, wherein each set of training data of the sets of training data comprises data in all but one group of the remaining groups; 
     performing, by the one or more processors, a principal component analysis individually on each set of training data to identify common features in each set of training data; executing, by the one or more processors, a principal component analysis utilizing the remaining groups as a single training set to identify common features in the single 
     determining, by the one or more processors, a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
     generating, by the one or more processors, a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold; and 
     














     obtaining, by the one or more processors, new raw data comprising a 12-mer peptide library of a given individual; 
     applying, by the one or more processors, the predictive model to the new raw data to determine, a binary outcome for the given individual; and 



In relation to the limitations “testing, by the one or more processors, the predictive model, by applying the coefficients to calculate features to use for the holdout group” and “tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components,” reference is made to claim 2 of the reference patent.
In relation to the limitation “wherein the predictive model utilizes the common features to determine a binary outcome for an individual,” claim 1 of the reference patent requires generating the predictive model with principal components (which are recited as being the common features) whereby the predictive model provides binary outcomes.
While the claims of the reference patent do not appear to recite “wherein the tuning comprises machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features,” Amarasingham teaches that it was known in the healthcare informatics art for a predictive model used to predictive the risk of particular diseases/conditions ([0060]-[0061]) to be periodically retrained through an artificial intelligence/machine-learning tuning process ([0063]) with, inter alia, actual observed outcomes (data set with known information) to improve the accuracy of predicted outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tuning of the predictive model in the reference patent to have included machine learning that includes repeating various steps using a .

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692,605 (“the reference patent”) in view of U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”), and further in view of U.S. Patent App. Pub. No. 2010/0136553 to Black et al. (“Black”).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 10, the reference patent claims and Amarasingham disclose the computer-implemented method of claim 1, but appear to be silent regarding wherein applying the predictive model comprises performing a principal component analysis on the new raw data utilizing the coefficients and performing a logistic regression to generate the binary outcome.
Nevertheless, Black discloses ([0120]) applying a principal component analysis (PCA) to a dataset, how ([0042]) a prediction model is a mathematical model obtained by applying prediction method to a collection of data, how ([0131]) logistic regression is the most common form of generalized linear model, and ([0042]) how the details of how measurements are combined to produce classifications and probabilistic predictions are dependent on the specific mechanisms of the prediction method used to construct the model; accordingly, such 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the applying of the predictive model to the new dataset to include performing a principal component analysis on the new raw data utilizing the coefficients and performing a logistic regression to generate the binary outcome in the reference patent claims and Amarasingham as taught by Black to facilitate classifications and probabilistic predictions using the prediction model.

Claims 1, 3-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/877,139 (“the reference application”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For reference, the Examiner provides the following chart illustrating present independent claim 1 and independent claim 1 of the reference application:

Present Claim 1
Reference Claim 1 (per Amendment filed January 20, 2021)
     A computer-implemented method comprising:
     


    
 obtaining, by one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition; 
     segmenting, by the one or more processors, the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
     performing, by the one or more processors, a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors, common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients; 
     determining, by the one or more processors, a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
     generating, by the one or more processors, a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold;
    testing, by the one or more processors, the predictive model, by applying the coefficients to calculate features to use for the holdout group; 
     tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components, wherein the tuning comprises machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features, wherein the predictive model utilizes the common features to determine a binary outcome for an individual; 
     obtaining, by the one or more processors, new raw data comprising a 12-mer peptide library of a given individual; and 
     applying, by the one or more processors, the predictive model to the new raw data to determine the binary outcome for the given individual.
A computer program product comprising: 
     a computer readable storage medium readable by one or more processors and performing a method comprising: 
     obtaining, by the one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition; 
     segmenting, by the one or more processors, the raw data set into a pre- defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
     performing, by the one or more processors, a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors, common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients; 
     determining, by the one or more processors, a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
     generating, by the one or more processors, a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold; 




     tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components, wherein the tuning comprises machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features, wherein the predictive model utilizes the common features to determine a binary outcome for an individual;
obtaining, by the one or more processors, new raw data comprising a 12- mer peptide library of a given individual; 
applying, by the one or more processors, the predictive model to the new raw data to determine, a binary outcome for the given individual; and 
providing, by the one or more processors, the binary outcome to the given individual, in real-time.



.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1: 
As claims 1, 3-8, and 10 are directed to a computer-implemented method (i.e., a process), claims 1, 3-8, and 10 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One: 
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a). 

A computer-implemented method comprising:
obtaining, by one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition; 
segmenting, by the one or more processors, the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
performing, by the one or more processors, a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors, common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients; 
determining, by the one or more processors, a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
generating, by the one or more processors, a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold;
testing, by the one or more processors, the predictive model, by applying the coefficients to calculate features to use for the holdout group; 
tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components, wherein the tuning comprises machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features, wherein the predictive model utilizes the common features to determine a binary outcome for an individual; 
obtaining, by the one or more processors, new raw data comprising a 12-mer peptide library of a given individual; and 
applying, by the one or more processors, the predictive model to the new raw data to determine the binary outcome for the given individual.

The Examiner submits that the foregoing underlined limitations constitute “mathematical concepts” because segmenting a raw data into a pre-defined number of groups including separating out a holdout group; performing a principal component analysis on the remaining groups to identify common features including principle components represented by coefficients; weighting the common features based on a frequency of occurrence in the remaining groups; determining a smallest number of the principal components that yields a pre-defined level of validation accuracy; generating a predictive model by using the smallest number of principal components as parameters for a best fit in a logistic regression model, where the predictive model uses the common features to provide binary outcomes including the likelihood of presence or no likelihood of presence of a condition; testing the predictive model by applying the 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 5-7 and 10 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Claim 5: This claim further defines the abstract idea (and thus fails to make the abstract idea any less abstract) because it merely further defines the “segmenting” step (which was indicated as being part of the abstract idea).
Claim 6: This claim recites normalizing the peptides in the raw data set which constitutes “mathematical concepts” because such limitation amounts to mathematical calculations; this claim is therefore directed to an abstract idea.
Claim 7: This claim further defines the abstract idea (and thus fails to make the abstract idea any less abstract) because it merely further defines the “performing” step (which was indicated as being part of the abstract idea).


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two: 
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A). 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) method comprising:
obtaining, by one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
segmenting, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups; 
performing, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a principal component analysis on the remaining groups to identify, based on a frequency of features in the remaining groups, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), common features in data of the remaining groups and weighting the common features based on frequency of occurrence in the remaining groups, wherein the common features comprise principal components represented by coefficients; 
determining, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a smallest number of the principal components that yields a pre-defined level of validation accuracy; 
generating, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a predictive model, by utilizing the smallest number of principal components as parameters for a best fit in a logistic regression model, wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold;
testing, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), the predictive model, by applying the coefficients to calculate features to use for the holdout group; 
tuning, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), the predictive model by comparing the features for the holdout group to the principal components, wherein the tuning comprises machine (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) learning, the machine (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features, wherein the predictive model utilizes the common features to determine a binary outcome for an individual; 
obtaining, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), new raw data comprising a 12-mer peptide library of a given individual (extra-solution activity as noted below, see MPEP § 2106.05(g)); and 
applying, by the one or more processors (using generic computer componentry as a tool to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), the predictive model to the new raw data to determine the binary outcome for the given individual (mere instructions to apply the above-noted abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation directed to obtaining a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition, and obtaining new data including a 12-mer peptide library of a given individual, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to applying the predictive model to the new raw data to determine the binary outcome for the given individual, the Examiner submits that this additional limitation amounts to mere instructions to apply the above-noted abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the processor(s), the program(s), the method being computer-implemented, and the learning being “machine” learning, the Examiner submits that 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2). 
As independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application, independent claim 1 is directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claim 4: This claim specifies that the condition is a particular breast cancer stage and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the process steps are performed (see MPEP § 2106.05(h)).
Claim 8: This claim recites a “pre-defined level of validation accuracy” without integrating such level into the claim as a whole and therefore amounts to a mere particular field of use or technological environment (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B: 
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed previously, the additional limitations of the processor(s), the program(s), the method being computer-implemented, and the learning being “machine” learning amounts to merely using computers as tools to perform the at least one above-noted abstract idea (see MPEP Id.).
Regarding the additional limitation directed to obtaining a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition and obtaining new data including a 12-mer peptide library of a given individual which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 3-8, and 10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0136553 to Black et al. (“Black”) in view of U.S. Patent App. Pub. No. 2019/0005115 to Warrier et al. (“Warrier”), U.S. Patent App. Pub. No. 2010/0228727 to Hisanga et al. (“Hisanga”), U.S. Patent App. Pub. No. 2015/0161516 to Ghassemzadeh (“Ghassemzadeh”), and U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”): 
Regarding claim 1, Black discloses a computer-implemented method comprising: 
a computer readable storage medium readable by a processor and storing instructions for execution by the one or more processor for performing a method ([0114] discloses a computer software package which is necessarily implemented on a computer readable storage medium readable by a processor and storing instructions for execution by the processor to perform a method) comprising: 
obtaining, by the one or more processors, a raw data set comprising peptide libraries of patients designated as either diagnosed or pre-diagnosed with a condition or not diagnosed with the condition ([0080] discusses collecting primary data sets including markers in tumor and non-tumor tissue; [0042] discusses data sets from samples with good or poor prognosis; [0038] discusses how markers include peptides; such peptide data are considered “peptide libraries”);
 segmenting, by the one or more processors, the raw data set into a pre-defined number of groups, wherein the segmenting comprises separating out a holdout group of data from the remaining groups ([0122] discusses how portions of dataset are set aside to test success of prediction model; [0143] discusses partitioning dataset into three groups, where the “validation” group (a “holdout group”) has no input into training process; 
performing, by the one or more processors, a principal component analysis on the remaining groups ([0120] discusses applying a principal component analysis (PCA) to the dataset; [0122] discusses in validation, portions of dataset are set aside apart from feature selection and training; thus, the PCA is performed on the “remaining groups”) to identify, based on a frequency of features in the remaining groups ([0119] discusses identifying features that pass statistical test for significance such as level of features higher/lower than others under investigation), by the one or more processors, common features in data of the remaining groups (following from [0119], when the same features are found in multiple ones of the remaining groups, then such features would be “common features”)…, wherein the common features comprise principal components ([0120] discusses applying principal component analysis (PCA) to the dataset; thus, such common features are considered “principal components”)…; 
…
generating, by the one or more processors, a predictive model, by utilizing the … principal components as parameters for a best fit in a logistic regression model ([0042] discusses how a prediction model is a mathematical model obtained by applying prediction method to collection of data; [0121] discusses how a reduced dataset as described by features/principal components is applied to the prediction model; [0131] discusses how logistic regression is the most common form of generalized linear model; the Examiner is interpreting some application of the features to the model as a “best fit”), wherein the predictive model provides binary outcomes selected from the group consisting of: likelihood of presence of the condition within a pre-defined threshold or no likelihood of the presence of the condition within the pre-defined threshold ([0042] discusses how a prediction model can be used to classify samples of unknown prognosis as being one of good or poor; model can make probabilistic predictions of prognosis which would necessarily include some “pre-defined threshold” as to what probability results in diagnosis or no diagnosis);
...
		However, Black does not appear to disclose:
weighting the common features based on frequency of occurrence in the remaining groups;
Warrier, in the same field of endeavor (i.e., healthcare informatics), discloses a system for processing data sets (in the context of principal component analysis - see [0077]) whereby the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have weighted the common features of Black based on the frequency of occurrence in the remaining groups as taught by Warrier in order to generate training data sets with similar data points to generate improved data results in prediction models.
	The Black/Warrier combination further does not appear to specifically disclose the principle components to be represented by coefficients.
	Hisanga, in the same field of endeavor (i.e., healthcare informatics and principal component analysis), discloses use of weighting coefficients corresponding to each amount of feature ([0064]) which would facilitate weighting of the common features.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented the principal components in the Black/Warrier combination with weighting coefficients as taught by Hisanga in order to facilitate weighting of the common features.
	Furthermore, while Black discloses identifying groups of features that pass some statistical test for significance ([0119]), the Black/Warrier/Hisanga combination further does not appear to specifically disclose:
	determining … a smallest number of the principal components that yields a pre-defined level of validation accuracy.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the smallest number of the features/principal components yielding a pre-defined level of validation accuracy in the system of the Black/Warrier/Hisanga combination as taught by Ghassemzadeh in order to balance fast operation while enhancing the accuracy of the method.  Furthermore, with such reduced/smallest number of principal components, the generating step of the Black/Warrier/Hisanga combination would have utilized such reduced/smallest number of principal components as parameters in the logistic regression model of the Black/Warrier/Hisanga combination.
	As combined, the Black/Warrier/Hisanga/Ghassemzadeh combination discloses:
testing, by the one or more processors, the predictive model, by applying the coefficients to calculate features to use for the holdout group ([0122] of Black discusses how portions of the dataset are set aside to test success of prediction model; this would necessarily include utilizing the coefficients of Hisanga (which represent the principle components of Black) to calculate/determine features in holdout group to be used for testing); 
tuning, by the one or more processors, the predictive model by comparing the features for the holdout group to the principal components ([0122] of Black ... wherein the predictive model utilizes the common features to determine a binary outcome for an individual (as the predictive model of Black is generated with “principal components” (which are the common features) and determines binary outcomes as discussed previously, then the predictive model of Black utilizes such common features to determine the binary outcome);
obtaining, by the one or more processors, new raw data comprising a 12-mer peptide library of a given individual ([0042] discusses a sample of unknown prognosis; [0080] discusses collecting primary data sets including markers in tumor and non-tumor tissue; [0042] discusses data sets from samples with good or poor prognosis; [0038] discusses how markers include identifying molecules such as peptides; such peptide data are considered “peptide libraries”; [0044] discusses how antibodies include molecules such as IgG2; as evidenced by Vidarsson (Table 1 on page 2), IgG2 includes 12 amino acids or in other words “12-mer peptides”); and 
applying, by the one or more processors, the predictive model to the new raw data to determine a binary outcome for the given individual ([0042] discusses classifying sample of unknown prognosis as being one of good or poor).
	While the Black/Warrier/Hisanga/Ghassemzadeh combination discloses use of machine learning to generate the predictive model (Black - [0007]), the Black/Warrier/Hisanga/Ghassemzadeh combination appears to be silent regarding the tuning oHowe
machine learning, the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of recognizing the common features.
Nevertheless, Amarasingham teaches that it was known in the healthcare informatics art for a predictive model used to predictive the risk of particular diseases/conditions ([0060]-[0061]) to be periodically retrained (repeating various steps) through an artificial intelligence/machine-learning tuning process ([0063]) with, inter alia, actual observed outcomes (data set with known information) to improve the accuracy of predicted outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tuning of the predictive model in the Black/Warrier/Hisanga/Ghassemzadeh combination to have included machine learning that includes repeating various steps using a data set with known information as taught by Amarasingham to tune and improve the accuracy of the predicted outcomes.  Furthermore, as the Black/Warrier/Hisanga/Ghassemzadeh combination already discloses tuning the model by comparing the holdout group features to the principal components (where the principal components are the common features as discussed previously), then the machine learning process would thereby improve the accuracy of recognizing the common features.

Regarding claim 3, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination discloses the computer-implemented method of claim 1, further including wherein the peptide libraries comprise 12-mer peptide expressions of individuals (Black - [0080] discusses collecting primary data sets including markers in tumor and non-tumor tissue; [0042] discusses data sets from samples with good or poor prognosis; [0038] discusses how markers 

Regarding claim 10, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination discloses the computer-implemented method of claim 1, further comprising wherein applying the predictive model (Black - [0042] discusses classifying sample of unknown prognosis as being one of good or poor which would necessarily include applying the predictive model) comprises performing a principal component analysis on the new raw data utilizing the coefficients and performing a logistic regression to generate the binary outcome ([0042] of Black notes that the details of how measurements are combined to produce classifications and probabilistic predictions are dependent on the specific mechanisms of the prediction method used to construct the model; accordingly, such classification would therefore include performing a PCA on the new data to reduce the dataset ([0120]) as already discussed above (and which would utilize the coefficients per the previous combination with Hisango also discussed above), and then applying the reduced dataset of the principal components/coefficients to the model ([0121]) including use of logistic regression ([0131]) to obtain the binary outcome ([0042]) as already discussed previously).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0136553 to Black et al. (“Black”) in view of U.S. Patent App. Pub. No. 2019/0005115 to Warrier et al. (“Warrier”), U.S. Patent App. Pub. No. 2010/0228727 to Hisanga et al. (“Hisanga”), U.S. Patent App. Pub. No. 2015/0161516 to Ghassemzadeh (“Ghassemzadeh”), and U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0091937 to Barnes et al. (“Barnes”):
Regarding claim 4, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination discloses the computer-implemented method of claim 1, and discloses wherein the condition comprises breast cancer (Black - Abstract: determining prognosis of cancer such as melanoma; [0088]: patient sample may be taken from breast; thus, diagnosis may include breast cancer; [0047]: different cancer stages may be detected).
	However, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination does not appear to disclose the condition to include Stage I breast cancer.
Barnes, in the same field of endeavor (i.e., health care informatics), discloses that detecting breast cancer may include detecting Stage I breast cancer in order to identify breast cancer that has not yet spread beyond the breast or auxiliary lymph nodes ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condition of the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination to be Stage I breast cancer as taught by Barnes in order to identify breast cancer that has not yet spread beyond the breast or auxiliary lymph nodes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0136553 to Black et al. (“Black”) in view of U.S. Patent App. Pub. No. 2019/0005115 to Warrier et al. (“Warrier”), U.S. Patent App. Pub. No. 2010/0228727 to Hisanga et al. (“Hisanga”), U.S. Patent App. Pub. No. 2015/0161516 to Ghassemzadeh (“Ghassemzadeh”), and U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2011/0045481 to Gladding et al. (“Gladding”):
Regarding claim 5, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination discloses the computer-implemented method of claim 1, but does not appear to disclose wherein the segmenting comprises generating random numbers to select which record of the raw data set to assign to which of the groups.
Gladding, in the same field of endeavor (i.e., health care informatics), discloses using a random number generator (which necessarily includes generating random numbers) to randomize patients (and thus their data) into groups ([0289]) which would necessarily facilitate randomized segmenting of the data to best facilitate a randomized controlled trial.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated random numbers to select which record of the raw data set to assign to which of the groups in the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination as taught by Gladding as the claimed invention is merely a combination of old elements, each element in the combination merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., segmenting the data into groups based on random numbers would have facilitated randomized segmenting of the data to best facilitate a randomized controlled trial).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0136553 to Black et al. (“Black”) in view of U.S. Patent App. Pub. No. 2019/0005115 to Warrier et al. (“Warrier”), U.S. Patent App. Pub. No. 2010/0228727 to Hisanga et al. (“Hisanga”), U.S. Patent App. Pub. No. 2015/0161516 to Ghassemzadeh (“Ghassemzadeh”), and U.S. Patent App. Pub No. 2017/0061093 to Amarasingham et al. (“Amarasingham”) as applied to claim 1 above, and further in view of U.S. Patent No. 6,344,316 to Lockhart et al. (“Lockhart”):
Regarding claim 6, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination discloses the computer-implemented method of claim 3, and further discloses prior to performing the principal component analysis, normalizing, by the one or more processors, the peptides comprising the raw data set (Black - [0073] notes how prognostic markers of patients are normalized; such discussion of normalization occurs before discussion of feature selection via PCA and prediction model generation). 
However, the Black/Warrier/Hisanga/Ghassemzadeh/Amarasingham combination does not appear to specifically disclose such normalization to occur via adding peptide values of the peptides across all the peptides and dividing each expression value by a resultant sum to compute a ratio.
Lockhart, in the same field of endeavor (i.e., health care informatics), discloses performing normalization by dividing the intensity value of a probe by the sum of the intensity values of its neighbors (which would necessarily result in computing a ratio)(column 107, lines 36-45), where probes include peptide nucleic acids [e.g., 6:33-45], in order create good tracking between values (Lockhart - column 107, lines 36-45).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also to overcome the rejections under 35 USC 101 presented herein.
The reasons for indicating allowable subject matter of claims 7-8 can be found in the non-final Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686